DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "The three-dimensional graphical AR authentication method of claim 1" in the preamble.  There is insufficient antecedent basis for the term “RA” limitation in the claim.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al., US 2014/0125574 A1, and Akos Balazs: Tessellation and Rendering of Trimmed NURBS Models in Scene Graph Systems, Dissertation, Universität Bonn, April. 2008, pages 89-90, retrieved from the Internet 9-3-2018 at: http://nbn-resolving.de/urn:nbn:de:hbz:5N-16145.


receiving an authentication request or launching an application ([0001]: user requests access to a restricted resource prompting an authentication routine comprising password entry), 
displaying a three-dimensional virtual world containing a plurality of virtual objects or augmented reality objects ([0032]-[0033]: display device presents virtual images on a 2d screen of a wearable head-mounted device (HMD) to a user where the images comprise augmented reality features, [0031], [0034], [0054], [0064]: a display device used for making user selections of virtual objects as authentication inputs may be an electronic device comprising a 2D graphical touch screen displaying 3D virtual objects), 
navigating in the three-dimensional virtual world by using a rotatable and scalable scene view ([0014]: virtual objects are displayed to a user and may move as the user moves through the virtual display, reading on rotatable and scalable, [0029], [0033]),
selecting one or plural virtual object(s) and/or performing pre-defined one or 
plural virtual object action(s) to form a 3D password, the 3D password being 
made of unique identifiers that correspond to the pre-defined virtual object(s) 

determining if the formed 3D password matches a 3D password defined at a previous enrolment phase; and granting the resource access to the user in case of 3D password matching or rejecting the resource access to the user in case of matching failure password ([0035]-[0037]: user selections and order of selection are compared to a stored predetermined result from an enrollment phase, [0037]: a confidence score is calculated for the comparison, if the score is above a threshold the display device authenticates the user and permits access to a protected resource as per [0015]).
Scavezze does not teach the features where displaying the three-dimensional virtual world comprises using a scene graph with geometry instancing and low poly graphics, and consequently that the user selection is done using a scene graph. However, Balazs teaches these features: i.e. a 3D graphics rendering system (Sec. 10.5 10.5 OpenGL Optimizer: Balazs discusses 3d graphical rendering using the features of OpenGL Optimizer, including using scene graph, polygonal simplification (reading on low-poly graphics), and geometry optimization with automatic topology rendering (reading on geometry instancing)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s’ invention to have incorporated these features into the system of Scavezze. It would have been 

As for claim 10, the combination of Scavezze and Balazs teaches the three-dimensional graphical authentication method of claim 1. Scavezze teaches the additional steps wherein said 3D password matching determination step is performed using one or a plurality of unique identifiers corresponding to the selected virtual objects and or actions performed on these objects, the matching being performed by comparing identifiers used at enrollment and at authentication ([0030], [0035]: data holding subsystem receives authentication inputs selected by the user using the display device and compares them to the stored predetermined selections entered during the setup session in order to authenticate the user). 

As for claim 13, the combination of Scavezze and Balazs teaches the three-dimensional graphical authentication method of claim 1. Scavezze teaches the additional features wherein, during the selection step, a selection order is attached to each selected virtual object and each object action ([0018]: user determines the objects and selection order comprising a password by selecting them during an initial authentication passcode setup session, i.e., an enrollment phase, [0035]-[0037]).

As for claim 15, the combination of Scavezze and Balazs teaches the three-dimensional graphical authentication method of claim 1. Scavezze teaches the 
authentication method, forming thereby a multi-factor authentication method ([0040], [0048]: biometric inputs such as a user’s interpupil distance (IPD) or the results of a retinal scan may be collected concurrently with other inputs such as virtual object selection made via gaze-direction sensing, this reads on a biometric authentication method being performed in parallel with the 3D graphical authentication method since these biometric authentication inputs are collected concurrently to collection of 3D graphical authentication inputs. These paragraphs read on an independent biometric authentication method since these are separate factors from the 3D graphical authentication inputs and are used in parallel with the 3D graphical virtual object selection in a multi-factor authentication process).

	As for claim 16, this claim is drawn to the system that corresponds to the method of claim 1. Claim 16 recites substantially the same limitations as claim 1 and is rejected on the same basis.

9.	Claims 2, 3, 5-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze, Balazs, and further in view of Brush II et al., US 5,982,372.

As for claim 2, the combination of Scavezze and Balazs teaches the three-dimensional graphical authentication method of claim 1. Brush II teaches the additional 
 
As for claim 3, the combination of Scavezze, Balazs, and Brush II teaches the three-dimensional graphical authentication method of claim 2. Brush II teaches the additional features wherein said teleportation destination can be a pre-defined position and a destination in the selected virtual world or another virtual world (col. 6 lines 1-26: user selects a hotspot and is transported to new coordinates in the virtual world, col 7 lines 49-51: a hotspot may transport a user’s avatar to a new virtual world). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to have incorporated these features into the system of Scavezze. It would have been desirable to do so since this would allow for a user to rapidly navigate through a virtual three-dimensional display and facilitate more rapid selection of a larger set of virtual objects for password generation.
 


 As for claim 6, the combination of Scavezze, Balazs, and Brush II teaches the three-dimensional graphical authentication method of claim 5. Brush II teaches the additional features wherein during said selection step, said pointing cursor is moved in the scene view or is placed onto a teleportation destination marker; or is placed onto a destination marker or on a virtual object that offers teleporting capabilities to navigate in the virtual world or to get teleported to a selected destination (col. 6 lines 1-26: user 

 	As for claim 7, the combination of Scavezze, Balazs, and Brush II teaches the three-dimensional graphical authentication method of claim 5. Scavezze teaches the additional features wherein during said selection step the user applies a pre-defined action on a virtual object, said action representing said 3D password or part of said 3D password ([0027], [0034]: gaze detection logic may detect that a user looks at a particular virtual object: reading on a pre-defined action on the object, and has selected it as an authentication input).

As for claim 8, the combination of Scavezze, Balazs, and Brush II teaches the three-dimensional graphical authentication method of claim 7. Brush II teaches the additional features not taught by Scavezze or Balazs wherein said virtual object action is selected into a displayed list of possible actions into a contextual window or into separate window, or said virtual object action teleports the user in a local scene representing said selected virtual object or subpart of the selected virtual object, or in a local scene with an inside view of the selected scene (fig. 4 element 84 and 86, col. 4 

As for claim 9, the combination of Scavezze, Balazs, and Brush II teaches the three-dimensional graphical authentication method of claim 7. Scavezze teaches the additional features wherein said virtual object action is dynamic, requiring the user to take into account one or several dynamic criteria to specify said virtual object action ([0017]: user action comprises fixing their gaze on virtual objects for a certain period of time in order to select them).

As for claim 17, Scavezze teaches a three-dimensional graphical authentication method for verifying the identity of a user (Abstract, [0002], [0015]: 3D objects may be selected by a user in forming a graphical password), comprising the steps of: 
providing an electronic device, said electronic device having a 2D graphical display ([0032]: Display device) equipped with a touch screen and/or pointing system providing a cursor ([0031], [0034], [0054], [0064]: Scavezze teaches that the display device used for making user selections of virtual objects as authentication inputs may 
receiving an authentication request starting an authentication phase ([0001]: user requests access to a restrict resource prompting an authentication routine comprising password entry),
 	displaying on said 2D graphical display a three-dimensional virtual world containing a plurality from virtual objects and augmented reality objects ([0032]-[0033]: Display device presents virtual images on a 2D screen of wearable head mounted device (HMD) to a user comprising augmented reality features, [0031], [0034], [0054], [0064]: Scavezze teaches that the display device used for making user selections of virtual objects as authentication inputs may be an electronic device comprising a 2D graphical display touch screen displaying a 3D virtual object world),
navigating in the three-dimensional virtual world by using a rotatable and scalable scene view on said display ([0014]: virtual objects are displayed to a user and may move as the user moves through the virtual display, reading on rotatable and scalable, [0029], [0033]) through the user touching said touch screen and/or manipulating said pointing cursor ([0031], [0034], [0054], [0064]: Scavezze teaches that the display device used for making user selections of virtual objects as authentication inputs may be an electronic device comprising a touch screen and where user manipulation of the touchscreen is used for make the inputs),
selecting at least one operation from selecting one or a plurality of virtual objects through the user touching said touch screen and/or manipulating said pointing cursor and performing one or a plurality of virtual object actions through the user touching said 
comparing said formed 3D password to a pre-defined 3D password ([0035]-[0037]: user selections and order of selection are compared to a stored predetermined result); and 
providing a comparison result ([0037]: a confidence score is calculated for the comparison, if the score is above a threshold the Display device authenticates the user and permits access to a protected resource as per [0015]).
Scavezze does not teach the feature of selecting virtual objects by manipulating a pointing cursor. However, Brush II does teach these features (fig. 5 elements 88, 90: hotspot floor tiles, col. 5 lines 39-49, col. 6 lines 1-24: a user may move about in three dimensions in a scene and use a cursor to select a hotspot virtual object which is depicted at varying distances as the user moves). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to have incorporated these features into the system of Scavezze. It would have been desirable to do so since this would allow for a user to rapidly navigate 
Scavezze does not teach the features where displaying the three-dimensional virtual world comprises using a scene graph with geometry instancing and low poly graphics, and consequently that the user selection is done using a scene graph. However, Balazs teaches these features: i.e. a 3D graphics rendering system (Sec. 10.5 10.5 OpenGL Optimizer: Balazs discusses 3d graphical rendering using the features of OpenGL Optimizer, including using scene graph, polygonal simplification (reading on low-poly graphics), and geometry optimization with automatic topology rendering (reading on geometry instancing)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s’ invention to have incorporated these features into the system of Scavezze. It would have been desirable to do so since this would allow for dynamic display of a three-dimensional graphical image with reduced bandwidth requirements.

As for claim 18, the combination of Scavezze, Balazs, and Brush II teaches the method of claim 17. Scavezze teaches the additional steps wherein before receiving an authentication request, implementing an enrollment phase in which said pre-defined 3D password is defined through a selection step comprising at least one operation from selection of at least one virtual object and performing at least one virtual object action in the scene graph, said selection step forming thereby said pre-defined 3D password made of unique identifiers ([0017]: user may make a selection of an object by fixing their gaze on it for a predetermined time period; [0018]: user determines the objects and 

As for claim 19, the combination of Scavezze, Balazs, and Brush II teaches the method of claim 17. Scavezze teaches the additional steps wherein during said comparison step, determining if the formed 3D password matches said pre-defined 3D password by using said one or said plurality of unique identifiers corresponding to the selected operation(s), and by comparing each identifier used at an enrollment phase and at an authentication phase ([0030], [0035]: data holding subsystem receives authentication inputs selected by the user using the display device and compares them to the stored predetermined selections entered during the setup session in order to authenticate the user). 

As for claim 20, the combination of Scavezze, Balazs, and Brush II teaches a method for securing a digital transaction with an electronic device [0011], said transaction being implemented through a resource [0011], comprising implementing the three-dimensional graphical authentication method according to claim 17. Scavezze teaches the additional feature of wherein after the authentication phase, taking into consideration said comparison result for granting or rejecting the resource access to the user, in order to reply to the authentication request ([0035]-[0037j: user selections and order of selections are compared to a stored, predetermined result and a confidence score is calculated for the comparison, if the score is above a threshold the Display .

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scavezze, Balazs, Brush II, and further in view of Tao et al. US 2018/0136816 A1. 

As for claim 4, the combination of Scavezze, Balazs, and Brush II teaches the method of claim 2, but not the additional features wherein each selected virtual object or sub-part of the selected virtual object teleports the user in a local scene representing the selected virtual object or sub-part of the selected virtual object, or in a local scene with an inside view of the selected virtual object. However, Tao does teach this feature ([0006], [0030]: selection of a portion of a first virtual object that is a miniature representation of a second virtual object of teleports the user avatar inside of the first virtual object and the second virtual object). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to have incorporated these features into the system of Scavezze. It would have been desirable to do so since this would allow for a user to rapidly navigate through a virtual three-dimensional display using and allow more rapid selections from a larger set of virtual objects for password generation.


11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scavezze, Balazs, and further in view of Kikinis et al. US 8,104,061. 

As for claim 11, the combination of Scavezze and Balazs teaches the three-dimensional graphical authentication method of claim 1, but not the additional steps wherein, previous to the step of displaying a three-dimensional virtual world, a plurality of selectable virtual worlds is first proposed to the user who makes a selection of one three- dimensional virtual world among these selectable three- dimensional virtual worlds. However Kikinis does teach these steps (col. 3 lines 60-67, col. 4 lines 20-34 and 58-67, claim 1: Kikinis teaches the steps where a user is presented with a plurality of virtual worlds, where the user chooses one that will present a virtual world of selectable object representing an electronic programming guide). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to have incorporated these features into the system of Scavezze. It would have been desirable to do so since this would allow for a user to select a different virtual three-dimensional display during each authentication session and thereby increase the security of Scavezze’s system by preventing “shoulder surfing” attacks.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scavezze, Balazs, and further in view of Burkill US 9,053,294.

As for claim 12, the combination of Scavezze and Balazs teaches the three-dimensional graphical authentication method of claim 1. Scavezze teaches the additional features of a context sensitive authentication method that comprises the 3D graphical authentication method of claim 1, wherein said context sensitive .

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Scavezze, Balazs, and further in view of Elghazzawi US 2014/002241 A1.

As for claim 14, the combination of Scavezze and Balazs teaches the three-dimensional authentication method of claim 1, but not wherein it further comprises an Elghazzawi does teach this feature ([[0047]-[0048]: users may select icons from a virtual overlay map representing emergency vehicles and equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to have incorporated these features into the system of Scavezze. It would have been desirable to do so since this would allow for the system to utilize virtual objects to function as emergency response icons incorporating the geographic location of a user and hence increase the utility of Scavezze’s system.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.

	/PAUL E CALLAHAN/           Examiner, Art Unit 2437